



EXHIBIT 10.1
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT
TO AMENDED AND RESTATED SECURITY AGREEMENT
This Second Amendment to Second Amended and Restated Credit Agreement and
Amendment to Amended and Restated Security Agreement (this “Second Amendment”),
is made as of April 21, 2017, to:
(a) that certain Second Amended and Restated Credit Agreement, dated as of
October 6, 2014, as amended by the First Amendment to Second Amended and
Restated Credit Agreement, dated as of December 16, 2016 (together with any
modifications or amendments thereto, collectively, the “Agreement”) by and
among:
SPECIALTY RETAILERS, INC., a Texas corporation (“Borrower”);
STAGE STORES, INC., a Nevada corporation (“Parent”);
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent and
Collateral Agent for the Lenders (collectively, the “Agents”);
The LENDERS who are parties to the Agreement; and
(b) that certain Amended and Restated Security Agreement, dated as of June 30,
2011, as confirmed and amended as of October 6, 2014 and confirmed and ratified
as of December 16, 2016, by and among the Grantors thereunder and Wells Fargo
Bank, National Association, as New Collateral Agent (the “Security Agreement”).
BACKGROUND:
The Loan Parties have requested that the Agents and the Lenders amend certain
provisions of the Agreement and of the Security Agreement, and the Agents and
the Lenders have agreed hereby to amend the Agreement and the Security Agreement
as set forth herein. Accordingly, it is hereby agreed as follows:
1.
Definitions. All capitalized terms used in this Second Amendment and not
otherwise defined shall have the same meanings herein as in the Agreement.

2.
New Definitions. Section 1.01 of the Agreement is hereby amended by inserting
the following new definitions in their appropriate alphabetical order:

(a)
“ “Consignor Payables Reserve” means such Availability Reserve as Administrative
Agent shall from time-to-time implement and maintain in its reasonable
discretion, to reflect amounts that are or may be payable by Borrower or any
other Grantor to Persons that, as consignors, have placed goods with Borrower or
any other Grantor, as consignee, to be held for sale by Borrower or any other
Grantor on a consignment basis.”



2134269.4

--------------------------------------------------------------------------------





(b)
“ “Second Amendment Effective Date” means April 21, 2017.”

3.
Amended Definitions. Section 1.01 of the Agreement is further amended by
amending the following definitions, as follows:

(a)
Availability Reserves. The definition of “Availability Reserves” is hereby
deleted and the following is inserted in its stead:

“ “Availability Reserves” means such reserves as the Administrative Agent from
time to time determines in the Administrative Agent’s reasonable discretion as
being appropriate to reflect the impediments to the Agents’ ability to realize
upon the Collateral. Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to) (a) the Consignor
Payables Reserve, and (b) reserves based on (i) rent (but in no event to exceed
two months’ rent) for leased locations in the states of Virginia, Washington,
Pennsylvania and any other state in which Applicable Law provides a landlord
with a Lien for unpaid rent having priority over the Lien of the Collateral
Agent and for distribution centers for which the Loan Parties have not delivered
a landlord’s waiver to the Collateral Agent; (ii) Gift Certificates and
Merchandise Credit Liability; (iii) customs, duties, and other costs to release
Inventory which is being imported into the United States; and (iv) past due
Taxes and other governmental charges, including, ad valorem, real estate,
personal property, sales, and other Taxes which might have priority over the
interests of the Collateral Agent in the Collateral.”
(b)
Permitted Encumbrances. Clause (c) of the definition of “Permitted Encumbrances”
is hereby deleted and the following is inserted in its stead:

“(c)(i) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, and (ii) UCC-1 filings by consignors (or lenders
to such consignors) of goods to Borrower or any other Grantor that are so
consigned pursuant to and in accordance with the terms of this Agreement and the
Security Agreement; provided, that, such filings do not apply to any assets or
properties of Loan Parties, but only to such consigned goods;”
4.
Amendment to the Security Agreement

Section 3.06 of the Security Agreement is hereby deleted and the following is
inserted in its stead:
“SECTION 3.06. Consignments. No Grantor has, and none shall have, possession of
any property on consignment; except, that, Borrower or any other Grantor may
possess Goods for sale in the ordinary course of Borrower’s retail business,
which Goods are consigned to Borrower or such other Grantor by manufacturers or
suppliers pursuant to customary consignment agreements of which Agents are
advised in connection with the





--------------------------------------------------------------------------------





delivery of each Borrowing Base Certificate, and true, correct, and complete
copies of which agreements are delivered to Agents upon request (the “Consigned
Goods”); provided, that, with respect to all Consigned Goods, Borrower shall (a)
assign unique SKUs thereto, such that Approved Consigned Goods are readily
identifiable and distinguishable from the other Inventory or other assets and
properties of Borrower or any other Grantor, and (b) concurrently with each
delivery of a Borrowing Base Certificate under the Credit Agreement, or more
frequently as Agents may reasonably require, deliver to Agents a report of the
good faith estimate of all amounts that are or may be payable to consignors with
respect to Goods held on a consigned basis.”
5.
Ratification of Loan Documents; Representations and Warranties; Waiver of
Claims.

(a)
Except as otherwise expressly provided herein, all terms and conditions of the
Agreement and the other Loan Documents remain in full force and effect. The Loan
Parties hereby ratify, confirm, and reaffirm (i) all Loan Documents as amended
hereby, and (ii) that all representations and warranties of the Loan Parties
contained in the Agreement or any other Loan Document are true and correct in
all material respects on and as of the date hereof, except to the extent that
(i) such representations and warranties relate solely to an earlier date, in
which case such representations and warranties were true, correct, and complete
in all material respects as of such earlier date, or (ii) such representations
and warranties are already qualified by Material Adverse Effect, “materiality”
or similar qualifier, in which case, such representations and warranties are
true, correct, and complete in all respects.

(b)
The Loan Parties hereby represent and warrant as follows:

(i)
as of the Second Amendment Effective Date, and immediately after giving effect
to the consummation of the transactions contemplated by this Second Amendment to
occur on the Second Amendment Effective Date, no Default or Event of Default has
occurred and is continuing;

(ii)
all corporate and shareholder action on the part of the Loan Parties and all
consents and approvals necessary for the valid execution, delivery and
performance by the Loan Parties of this Second Amendment and the documents,
instruments and agreements delivered in connection herewith have been duly and
effectively taken and evidence thereof reasonably satisfactory to the Agents has
been provided to the Agents; and

(iii)
as of the Second Amendment Effective Date, and immediately after giving effect
to the consummation of the transactions contemplated by the Second Amendment to
occur on the Second Amendment Effective Date, the Loan Parties, on a
consolidated basis, are Solvent.

(c)
Each of the Loan Parties hereby acknowledges and agrees that, as of the Second
Amendment Effective Date, there is no basis or set of facts on the basis of
which






--------------------------------------------------------------------------------





any amount (or any portion thereof) owed by the Loan Parties under the Loan
Documents could be reduced, offset, waived, or forgiven, by rescission or
otherwise; nor is there any claim, counterclaim, offset, or defense (or other
right, remedy, or basis having a similar effect) available to the Loan Parties
with regard thereto; nor is there any basis on which the terms and conditions of
any of the Obligations could be claimed to be other than as stated on the
written instruments which evidence such Obligations.
(d)
Each of the Loan Parties hereby acknowledges and agrees that, as of the Second
Amendment Effective Date, it has no offsets, defenses, claims, or counterclaims
against the Agents or any Lender, or any of their respective affiliates,
predecessors, successors, or assigns, or any of their respective officers,
directors, employees, attorneys, or representatives, with respect to the
Obligations, and that if any Loan Party now has, or ever did have prior to the
Second Amendment Effective Date, any offsets, defenses, claims, or counterclaims
against the Agents or any Lender, or their respective affiliates, predecessors,
successors, or assigns, or their respective officers, directors, employees,
attorneys, or representatives, with respect to the Obligations, whether known or
unknown, at law or in equity, from the beginning of the world through this date
and through the time of execution of this Second Amendment, all of them are
hereby expressly WAIVED, and each of the Loan Parties hereby RELEASES the Agents
and each Lender and their respective officers, directors, employees, attorneys,
representatives, affiliates, predecessors, successors, and assigns from any
liability therefor.

6.
Conditions to Effectiveness. This Second Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the reasonable
satisfaction of the Agents:

(a)
The Agents shall have received counterparts of this Second Amendment, each duly
executed and delivered by each of the parties hereto.

(b)
All corporate and shareholder action on the part of the Loan Parties and all
consents and approvals necessary for the valid execution, delivery and
performance by the Loan Parties of this Second Amendment and the documents,
instruments and agreements delivered in connection herewith shall have been duly
and effectively taken and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agents.

(c)
After giving effect to this Second Amendment, no Default or Event of Default
shall have occurred and be continuing.

(d)
There shall be no material misstatements of fact in the written materials
furnished by the Loan Parties to the Agents or the Lenders prior to closing of
this Second Amendment, or in the representations or warranties of the Loan
Parties made in the Agreement.






--------------------------------------------------------------------------------





(e)
All fees payable to the Agents and the Lenders required to be paid on or before
the date hereof shall have been paid.

(f)
The Agents shall have been reimbursed by the Loan Parties for all reasonable
costs and expenses of the Agents (including, without limitation, reasonable
attorneys’ fees) in connection with the preparation, negotiation, execution, and
delivery of this Second Amendment and related documents. The Loan Parties hereby
acknowledge and agree that the Agents may charge the Loan Account to pay such
costs and expenses.

7.
Miscellaneous.

(a)
This Second Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page to this Second Amendment by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Second Amendment.

(b)
This Second Amendment, together with the other Loan Documents, expresses the
entire understanding of the parties with respect to the transactions
contemplated hereby. No prior negotiations or discussions shall limit, modify,
or otherwise affect the provisions hereof.

(c)
Any provision of this Second Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

(d)
The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Second Amendment and
are not relying on any representations or warranties of the Agents or the
Lenders or their counsel in entering into this Second Amendment.

(e)
THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURE PAGES FOLLOW]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have hereunto caused this Second Amendment to be
duly executed by their respective authorized officers as a sealed instrument as
of the date first above written.


BORROWER:
 
 
SPECIALTY RETAILERS, INC.
 
 
By:
/s/ Oded Shein
Name:
Oded Shein
Title:
Executive Vice President, Chief
 
Financial Officer and Treasurer







FACILITY GUARANTOR AND PARENT:
 
 
STAGE STORES, INC.
 
 
By:
/s/ Oded Shein
Name:
Oded Shein
Title:
Executive Vice President, Chief
 
Financial Officer and Treasurer















[Signatures continue on next page]





--------------------------------------------------------------------------------





[Signatures continued from previous page]


AGENT:
 
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Collateral Agent, Swingline Lender, and Issuing
Bank
 
 
By:
/s/ Jai Alexander
Name:
Jai Alexander
Title:
Director



LENDERS:
 
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION
 
 
By:
/s/ Jai Alexander
Name:
Jai Alexander
Title:
Director






--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.
 
 
By:
/s/ Peter M. Walther
Name:
Peter M. Walther
Title:
Senior Vice President






--------------------------------------------------------------------------------





REGIONS BANK
 
 
By:
/s/ Louis Alexander
Name:
Louis Alexander
Title:
Managing Director






--------------------------------------------------------------------------------





SUNTRUST BANK
 
 
By:
/s/ Pavo Hrkac
Name:
Pavo Hrkac
Title:
VP






--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ Jon Eckhouse
Name:
Jon Eckhouse
Title:
Authorized Officer




